Case 1:19-cv-20549-UU Document 1 Entered on FLSD Docket 02/11/2019 Page 1 of 9



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                       CASE NO. 1:19-cv- 20549


 TREMAYNE REESE,

         Plaintiff,

 v.

 CARNIVAL CORPORATION,

         Defendant.

 __________________________________/

                                 COMPLAINT FOR DAMAGES
                               AND DEMAND FOR TRIAL BY JURY

         Plaintiff, TREMAYNE REESE (“Plaintiff”), through undersigned counsel, sues Defendant,

 CARNIVAL CORPORATION (“Defendant”), and demands trial by jury, stating as follows:

                                   PARTIES AND JURISDICTION

         1.    Plaintiff seeks damages in excess of $75,000.00, exclusive of interest, costs and

 attorney’s fees.

         2.    This Court has admiralty and maritime jurisdiction pursuant to 28 U.S.C.§ 1333 as

 the causes of action asserted are maritime torts.

         3.    This Court has Diversity Jurisdiction pursuant to 28 U.S.C. § 1332, as the matter in

 controversy exceeds the sum or value of $75,000.00, exclusive of interest and costs, and is between

 citizens of different States and/or citizens of a State and citizens or subjects of a foreign state.

         4.    Suit is filed in Federal Court because of the federal forum selection clause in the

 Passenger Contract Ticket issued by the Defendant.




                                      ARONFELD TRIAL LAWYERS
                                          www.Aronfeld.com
                                             Page 1 of 9
Case 1:19-cv-20549-UU Document 1 Entered on FLSD Docket 02/11/2019 Page 2 of 9



        5.    Plaintiff is entitled to a jury trial pursuant to Leslie v. Carnival Corp., 22 So. 3d 561,562

 (Fla. 3d DCA 2008).

        6.    Plaintiff is sui juris and is a resident and citizen of Ohio.

        7.    Defendant is a foreign corporation who is authorized to conduct and who does

 conduct business in the State of Florida, who at all times material hereto was and is doing business

 in Miami-Dade County, Florida, and who maintains its corporate headquarters and principal place

 of business in Miami-Dade County Florida.

        8.    Defendant is a citizen of the State of Florida.

        9.    Defendant, at all times material hereto, personally or through an agent, in the

 County and in the District in which this Complaint is filed:

        a.       Operated, conducted, engaged in or carried on a business venture in this state

 and/or county; and/or

        b.       Had an office or agency in this state and/or county; and/or

        c.       Engaged in substantial activity within this state; and/or

        d.       Committed one or more of the acts stated in Florida Statutes, Sections 48.081,

 48.181 or 48.193.

        10. All conditions precedent for filing and maintaining this action have been fulfilled,

 have been waived, or do not apply.

                                         FACTUAL ALLEGATIONS

        11. At all times material hereto, Defendant, CARNIVAL, owned, operated, managed,

 maintained, and/or controlled the vessel, the Conquest.

        12. On or about September 13, 2018, Plaintiff was a fare paying passenger on

 Defendant’s vessel, the Conquest, which was in navigable waters.


                                      ARONFELD TRIAL LAWYERS
                                          www.Aronfeld.com
                                             Page 2 of 9
Case 1:19-cv-20549-UU Document 1 Entered on FLSD Docket 02/11/2019 Page 3 of 9



         13. As Plaintiff was walking down a hallway of the second deck of the Conquest, he was

 struck in the head by a falling construction tool. As a result of the tool striking his head, the plaintiff

 suffered a severe concussion.

         14. Plaintiff was struck in the head with a falling tool as a result of the Defendant’s agents

 carrying out renovations on a ceiling of the Conquest.

         15. At all times relevant, the deck area below the ceiling which was being renovated

 aboard the Conquest, and the adjacent areas, were unreasonably dangerous, risk-creating,

 defective, outdated, improperly designed, improperly installed, and/or otherwise unsafe.

         16. This area lacked adequate safety features to prevent Plaintiff’s injury.

         17. These hazardous conditions were known, or should have been known, to Defendant

 in the exercise of reasonable care.

         18. These hazardous conditions existed for a period of time before the incident.

         19. These dangerous conditions were neither open nor obvious to Plaintiff.

         20. Nevertheless, at all times relevant, Defendant failed to adequately protect the area of

 Plaintiff’s incident for possible dangers.

         21. At all times relevant, Defendant failed to adequately protect the deck located where the

 Plaintiff sustained his injury.

         22. At all times relevant, Defendant failed to eliminate the hazard(s).

         23. At all times relevant, Defendant failed to properly maintain this area.

         24. At all times relevant, Defendant participated in the ongoing renovation and/or approved

 the renovation of the Conquest while the vessel contained thousands of passengers, including the

 Plaintiff.




                                       ARONFELD TRIAL LAWYERS
                                           www.Aronfeld.com
                                              Page 3 of 9
Case 1:19-cv-20549-UU Document 1 Entered on FLSD Docket 02/11/2019 Page 4 of 9



         25. At all times relevant, Defendant participated in the renovation of the ceilings of the

 Conquest and/or approved the renovation without securing and clearing the lower floor level of

 passengers.

         26. At all times relevant, Defendant failed to properly train and supervise its crew.

                                             COUNT I
                                           NEGLIGENCE

         27. Plaintiff hereby adopts and re-alleges each and every allegation in paragraphs 1 through

 26 as is set forth herein.

         28. The Defendant owed a duty to exercise reasonable care under the circumstances for

 the safety of its passengers.

         29. Such duties include, but are not limited to, the duty to provide its passengers

 reasonable care to inspect for and resolve dangerous, risk-creating, and hazardous conditions that

 passengers, including the Plaintiff, will likely encounter.

         30. Such duties also include, but are not limited to, the duty to maintain its ship in a

 reasonably safe condition for the use and enjoyment of its passengers.

         31. Such duties also include, but are not limited to, the duty to warn passengers of hazards

 which passengers may reasonably be expected to encounter.

         32. At all times material, the Defendant, through its vessel, crew, agents, employees, staff,

 and/or representatives, who were acting in the course and scope of their employment and/or agency

 with the Defendant, breached the duty of reasonable care owed to the Plaintiff and were negligent

 in one or more of the following ways:

           a. Failing to keep and maintain the floor area below the ceiling undergoing renovations in

               a reasonably safe condition, so as to help prevent hazards to its passengers; and/or



                                    ARONFELD TRIAL LAWYERS
                                        www.Aronfeld.com
                                           Page 4 of 9
Case 1:19-cv-20549-UU Document 1 Entered on FLSD Docket 02/11/2019 Page 5 of 9



        b. Failing to inspect, clean, keep and maintain the area below the ceiling undergoing

             renovation in a reasonably safe condition; and/or

        c. Failing to install proper and reasonable safeguards to prevent passengers from being

             injured when using the subject area; and/or

        d. Conducting renovations directly overhead of a hallway in an inherently and

             unreasonably dangerous manner, where passengers were walking below; and/or

        e. Failing to take proper precautions for the safety of passengers entering or exiting the

             subject area; and/or

        f. Failing to warn Plaintiff of the risk-creating conditions of the renovations in the subject

             area aboard the Conquest; and/or

        g. Failing to have adequate policies and procedures in place for inspection, renovating

             and maintenance of the ceilings; and/or

        h. Creating a risk-creating condition and/or failing to remedy a risk-creating condition

             which was known by the Defendant and which in the exercise of reasonable care

             should have been known by the Defendant; and/or

        i.   Failing to adequately train its crew to keep the subject area free of hazards; and/or

        j.   Failing to employ sufficient crewmembers or adequately trained crewmembers to

             properly inspect, repair, clean, supervise, and maintain the area of the ship where

             Plaintiff’s incident occurred, and Defendant knew or should have known that this ship

             was inadequately staffed; and/or

        k. Failing to install protective measures below the renovation area in order to avert the

             subject area from becoming unreasonably hazardous, or otherwise unreasonably

             dangerous; and/or


                                    ARONFELD TRIAL LAWYERS
                                        www.Aronfeld.com
                                           Page 5 of 9
Case 1:19-cv-20549-UU Document 1 Entered on FLSD Docket 02/11/2019 Page 6 of 9



          l.   Failing to comply with applicable standards, statutes, or regulations the violation

               of which is negligence per se and/or evidence of negligence; and/or

          m. Failing to otherwise maintain the area and the premises in a safe and reasonable

               manner; and/or

          n. Failing to properly and safely instruct passengers using the subject area of the risks

               involved; and/or

          o. Failing to warn Plaintiff and other passengers of prior similar incidents; and/or

          p. Failing to respond adequately to prior similar incidents and take corrective measure;

               and/or

          q. Through other acts or omissions constituting a breach of the duty to use reasonable

               care which will be revealed through discovery.

        33. Defendant’s negligence proximately caused Plaintiff great bodily harm in that, but

 for the Defendant’s negligence, Plaintiff’s injuries would not have occurred.

        34. Defendant either (a) had actual knowledge of the risk-creating conditions; (b) had

 constructive knowledge of the risk-creating conditions; (c) would have had knowledge of the risk-

 creating conditions had the Defendant implemented proper methods of inspection; and/or (d) created

 the risk-creating conditions.

        35. As a result of the Defendant’s negligence, Plaintiff has suffered severe bodily

 injury resulting in pain and suffering, disability, , mental anguish, loss of capacity for the

 enjoyment of life, expense of hospitalization, medical and nursing care and treatment, lost

 wages, and loss of future earning capacity.

        36. The losses are either permanent or continuing in nature.




                                    ARONFELD TRIAL LAWYERS
                                        www.Aronfeld.com
                                           Page 6 of 9
Case 1:19-cv-20549-UU Document 1 Entered on FLSD Docket 02/11/2019 Page 7 of 9



           37. Plaintiff has suffered these losses in the past and will continue to suffer such loses in

 the future.

           WHEREFORE, Plaintiff, TREMAYNE REESE, demands Judgment against Defendant,

           CARNIVAL CORPORATION, for damages suffered and costs incurred, for all court costs,

           pre- and post-judgment interest, and for any and all other relief which the Court deems just

           or appropriate.


                             COUNT II
   NEGLIGENCE AGAINST CARNIVAL FOR THE ACTS OF ITS CREWMEMBERS
                   BASED ON VICARIOUS LIABILITY

           38. Plaintiff re-alleges and incorporates by reference paragraphs 1 through 26 as is set forth

 herein.

           39.   The Defendant at all relevant times, owed the Plaintiff a non-delegable duty to exercise

 the reasonable care required for the safety of a fare-paying passenger.

           40.   Alternatively, Defendant owed a duty to exercise reasonable care under the

 circumstances for the safety of its passengers.

           41. To the extent Defendant contests its responsibility for the conduct of the individual(s)

 who dropped the construction tool, Plaintiff alleges that the individual is an agent of the Defendant,

 Carnival, for the following reasons:

           42.   All crewmembers renovating the Conquest were the employees of Defendant, or were

 Defendant, Carnival, agents, apparent agents, and/or servants.

           43. All crewmembers were subject to the right of control by Defendant.

           44. All crewmembers were acting within the scope of their employment or agency.

           45.   Defendant, Carnival, acknowledged that the crewmembers and officers would act on

 Defendant’s behalf, and they accepted the undertaking.

                                      ARONFELD TRIAL LAWYERS
                                          www.Aronfeld.com
                                             Page 7 of 9
Case 1:19-cv-20549-UU Document 1 Entered on FLSD Docket 02/11/2019 Page 8 of 9



           46. Defendant, Carnival, is vicariously liable for the acts of the crewmember who dropped

 the construction tool, as set forth in the Factual Allegations, and Count I above. Those acts proximately

 caused Plaintiff’s injuries and damages.

           47. As a result of the Defendant’s agent’s negligence, Plaintiff has suffered severe brain

 trauma resulting in pain and suffering, disability, mental anguish, loss of capacity for the enjoyment

 of life, expense of hospitalization, medical and nursing care and treatment, loss of earnings, and

 loss of ability to earn money. In addition, Plaintiff lost the benefit of his vacation and cruise,

           48. The losses are either permanent or continuing in nature.

           49. Plaintiff has suffered these losses in the past and will continue to suffer such losses in the

 future.

           WHEREFORE, Plaintiff, TREMAYNE REESE, demands Judgment against Defendant,

 CARNIVAL CORPORATION, for damages suffered and costs incurred, for all court costs, pre- and

 post-judgment interest, and for any and all other relief which the Court deems just or appropriate.

                                          DEMAND FOR JURY TRIAL

           Plaintiff, TREMAYNE REESE, demands trial by jury on all issues so triable.

                 Dated: February 11, 2018.

                                                           Respectfully submitted,

                                                           /s/ Raul G. Delgado II
                                                           Spencer M. Aronfeld, Esq.
                                                           Florida Bar No.: 905161
                                                           aronfeld@Aronfeld.com
                                                           Raul G. Delgado II, Esq.
                                                           Florida Bar No.: 94004
                                                           rdelgado@aronfeld.com
                                                           Abby H. Ivey, Esq.
                                                           Florida Bar No.: 1002724
                                                           aivey@aronfeld.com
                                                           ARONFELD TRIAL LAWYERS
                                                           3132 Ponce de Leon Boulevard

                                       ARONFELD TRIAL LAWYERS
                                           www.Aronfeld.com
                                              Page 8 of 9
Case 1:19-cv-20549-UU Document 1 Entered on FLSD Docket 02/11/2019 Page 9 of 9



                                         Coral Gables, Florida 33134
                                         P:     (305) 441.0440
                                         F:     (305) 441.0198
                                         Attorneys for Plaintiff




                           ARONFELD TRIAL LAWYERS
                               www.Aronfeld.com
                                  Page 9 of 9
